Citation Nr: 1807681	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  12-20 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder(PTSD)), to include schizoaffective disorder (bipolar type).    

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied a claim for service connection for PTSD and determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for schizoaffective disorder (also claimed as bipolar disorder and mental illness).  

The Board has characterizes the issues as stated on the cover page of this decision to interpret the claimed conditions as broadly as possible.  Clemons v. Shinseki, 23 Vet.App. 1 (2009); Brokowski v. Shinseki, 23 Vet.App. 79, 86-87 (2009).  

In a June 2016 decision, the Board denied reopening of a final claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, and entitlement to service connection for PTSD.  A July 2017 Court of Appeals for Veterans Claims (Court ) adopted a Joint Motion for Remand (JMR) for reconsideration of the Veteran's claim order and vacated the Board's decision because the Veteran requested a hearing, but it was not held before the Board's adjudication.  In August 2017, the Veteran submitted a signed authorization to withdraw hearing request.  This issue is once again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The issues of service connection for an acquired psychiatric disorder and for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The November 2004 rating decision that denied a claim for service connection for schizoaffective disorder, bipolar type, was not timely appealed and new and material evidence was not submitted within 1 year of separation. 

2.  Evidence received in association with the application to reopen the claim for service connection for an acquired psychiatric disorder (other than PTSD), to include schizoaffective disorder (bipolar type) is not cumulative and redundant and raises a reasonable possibility that the claim might be allowed. 


CONCLUSION OF LAW

Evidence received since the final November 2004 rating decision is new and material and the claim for entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include schizoaffective disorder (bipolar type) is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

As the Board is granting the application to reopen, further discussion of the VCAA is unnecessary with regard to the petition to reopen the claim.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).  


II. New and Material Evidence

A final decision by the RO or the Board cannot be reopened unless new and material evidence is received that raises a reasonable probability of substantiating the previously denied claim.  See 38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1100, 20.1103, 20.1104 (2017).  

The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The credibility, but not the weight, of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The last prior final denial for the claim for schizoaffective disorder was in the November 2004 rating decision.  It is final because the Veteran did not file a notice of disagreement within one year of the rating decision.  Therefore, the Board looks to the evidence submitted since November 2004 for new and material evidence.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

At the time of the AOJ's November 2004 decision, the evidence included the Veteran's service treatment records, which do not show any complaints, treatment, or diagnoses involving psychiatric symptoms.  A 1979 entrance examination report did not note any relevant symptoms or diagnoses.  A separation examination report was not (and is not) of record.  The post-service medical evidence consisted of an August 2014 statement provided by a private physician stating that the Veteran had a history of schizoaffective disorder, bipolar type, since 1993, and through 2004, with several hospitalizations for depressive mania and psychosis.  

At the time of the AOJ's November 2004 decision, there was no in-service evidence of treatment for psychiatric symptoms, and no competent opinion to show that an acquired psychiatric disorder had been caused or aggravated by service.  

The evidence received since the AOJ's November 2004 rating decision consists of VA and non-VA medical reports dated between 2004 and 2010 and an October 2017 private psychological evaluation report completed by Dr. N. T..  

Evidence received since the November 2004 rating decision is new and material and the claims for entitlement to service connection for an acquired psychiatric disorder (other than PTSD) is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

Here, the psychological evaluation report completed by Dr. T. in October 2017 is new and material.  In the report, Dr. T. provides her opinion that the Veteran meets DSM-IV-TR and DSM 5 diagnostic criteria for schizoaffective disorder, bipolar type and PTSD with delayed expression and that it is at least as likely as not that his psychiatric disability (specifically, his schizoaffective disorder, bipolar type) is related to his military service, and the condition was in is prodromal phase during service.  Therefore, the petition to reopen the claim due to new and material evidence is granted for the acquired psychiatric disorder claim.  


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include schizoaffective disorder (bipolar type) is reopened.  The appeal is allowed to this extent.  


REMAND

The issue, now characterized as entitlement to service connection for an acquired psychiatric disorder, variously diagnosed is in need of remand development.

The Veteran submitted a private psychiatric evaluation conducted by Dr. N. T. in October 2017.  The evaluation states that the Veteran meets DSM-IV-TR and DSM 5 diagnostic criteria for schizoaffective disorder, bipolar type, and PTSD, with delayed expression and Dr. N. T. opined that his symptoms of PTSD and schizoaffective disorder overlap and it is impossible to separate their specific social and occupational effects.  Prior findings were at variance with this opinion.

Specifically, Dr. N.T. opines that the Veteran's psychiatric condition was in its prodromal phase during service.  October 2017 psychological evaluation report, at 6.  It appears that Dr. N. T. came to this conclusion based on the Veteran's reported behavioral changes during service.  Indeed, Dr. N.T. notes that the Veteran reported he began to experience significant decline in performance and daily functioning while in service and concludes that this decline was severe with noted disciplinary consequences and a discharge from the military.  Dr. N.T. also notes that the Veteran reported during the interview that he attempted suicide while in service.  Dr. N.T., however, denies any evidence of psychiatric diagnosis or psychosis, including psychotic episodes or delusional thinking at enlistment.  She further states that the Veteran's childhood depression appeared to be associated with the abuse he suffered as a child and depressive symptoms had been in full remission at the time of enlistment.  In other words, Dr. N. T. suggests that the Veteran's behavioral changes in service are indicative of psychiatric disability (specifically his schizoaffective disorder, bipolar type) and it was in its prodromal phase during service.  Dr. N. T. did not provide her analysis concerning the Veteran's PTSD, though she provided the diagnosis.  

The Board finds that this psychological evaluation requires clarification.  Here, the Veteran also seeks service connection for PTSD based on in-service personal assault.  For such claim, evidence of behavior changes following the claimed assault may constitute credible evidence of the stressor.  Examples include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression; panic attacks or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  As noted by Dr. N.T., the Veteran underwent behavioral changes during service and some of them are listed as examples in §3.304(f)(5) for PTSD.  While Dr. N.T. concluded that those changes are prodromal indication of the Veteran's schizoaffective disorder, the evidence of record also suggests that those changes might be due to alleged in-service personal assault, which the Veteran claims caused his PTSD.  Moreover, the medical evidence of record that existed before Dr. N.T.'s evaluation does not show a definitive diagnosis of PTSD, but the psychological evaluation by Dr. N.T. concludes a diagnosis of PTSD.  Thus, the Board finds that a medical opinion is needed in order to ascertain the etiology and nature of his psychiatric conditions. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  All attempts to obtain records should be documented in the claims folder.

2. Thereafter schedule the Veteran for a VA mental disorders examination to address the nature and etiology of his psychiatric disorders, to include schizoaffective disorder (bipolar type) and PTSD.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

The examiner should provide an opinion, based on the record, regarding: 

(1) whether the Veteran has current diagnosis of psychiatric disorder(s); 

(2) if he has current diagnosis of psychiatric disorder(s), whether there is unequivocal evidence that the current psychiatric disorder existed prior to service; if so, is there evidence that it was aggravated by service?  Please detail.

(3) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder, if any, had its onset in, is otherwise etiologically related to, or is aggravated by an event, injury, or disease during the Veteran's active service; and

(4) if the Veteran has psychosis such whether it is at least as likely as not that such psychosis had its onset during service or within one year of separation from service.  

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.  Please reconcile/distinguish your opinion from the other evidence on file.  Please include a discussion of the presence or absence of evidence of prodromal symptoms and findings.

3. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


